Citation Nr: 1525874	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine (DDD).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has reviewed the evidence of record, including the Veteran's paper and electronic VA folders (Virtual and VBMS), and determined that they now contain additional medical evidence subsequent to the November 2013 SOC.  Under the Honoring America's Veterans Act, submission of this evidence to the AOJ or to the Board constitutes a waiver of AOJ review for claims substantively appealed on or after February 2, 2013, unless review is specifically requested by the Veteran.  Given review has not specifically been requested, the Board will consider such evidence in the adjudication of this appeal.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran has not indicated that he is unemployable due to his disabilities, and no evidence of the record for the time period under appeal suggests the Veteran is unemployable.  Consequently there is no claim for TDIU currently in appellate status before the Board.


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's DDD of the thoracolumbar spine has not been manifest by forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar.

2.  At all times relevant to this appeal, the Veteran's right L5 radiculopathy has not been manifest by moderate symptoms regarding reflexes, muscle atrophy, senses, or pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for DDD of the thoracolumbar spine have not been met or approximated at any time relevant to this appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5242 (2014).

2.  The criteria for a disability rating in excess of 10 percent prior to for right L5 radiculopathy have not been met or approximated at any time relevant to this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a March 2007 letter notified the Veteran of the information and evidence needed to substantiate his DDD and radiculopathy increased rating claims.  The Veteran was notified of how ratings and effective dates are assigned.  See Dingess, 19 Vet. App. 473.  The Veteran's claims were subsequently adjudicated in a December 2010 rating decision.  Thus, because the VCAA notice provided was adequate and occurred before the initial unfavorable decisions on the claims, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, service treatment records, and applicable private medical records have been associated with either his paper or electronic claims folder.  

The VA examined the Veteran in December 2010 to determine the extent of the Veteran's disabilities.  The Board finds that this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's DDD and radiculopathy claims after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding DDD and right L5 radiculopathy.    

The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The effective dates for staged ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  In determining when an increase is "factually ascertainable," the Board must look to all of the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  The Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

VA's Schedule for Rating Disabilities provides for the evaluation of the musculoskeletal system at 38 C.F.R. § 4.71a, and neurologic disabilities at 38 C.F.R. § 4.124a.  

A.  Degenerative Disc Disease of the Lumbar Spine

Upon service connection the Veteran's DDD disability was rated at 10 percent in December 2010, and subsequently increased to 20 percent in a January 2011 rating decision which the Veteran filed a notice of disagreement with in March 2011.  After a November 2013 statement of the case continued the 20 percent rating, the Veteran filed a VA Form 9 in December 2013.    

Regarding musculoskeletal system ratings generally, raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination, and 38 C.F.R. § 4.59 provides that consideration be given to painful motion.

The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court of Appeals for Veterans Claims (CAVC), then called the Court of Veterans Appeals, in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

It is very important to note that these criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." Id.; 68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

The Veteran currently has a 20 percent disability rating for DDD of his lumbar spine.  In order to receive a higher evaluation of 40 percent the Veteran would need to show forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Veteran has not presented any evidence suggesting favorable ankylosis of his entire thoracolumbar spine; therefore the Board focuses its analysis on forward flexion of 30 degrees or less.  

The Veteran's VA Form 9 states that he believes his range of motion (ROM) is less than 30 degrees, but then goes on to state that he can extend further, but only with severe pain.  Because the Veteran has not quantified how much less than 30 degrees he estimates his ROM to be, it is impossible for the Board to determine whether the Veteran is stating his ROM is less than 30 degrees, or more than 30 degrees, albeit with severe pain.  For purposes of this opinion the Board assumes the Veteran is asserting a ROM equal to or less than 30 degrees, as that is the requirement for the Veteran to receive an increased rating.  

The Board has also analyzed the Veteran's VA Form 9 statements for evidence that the Veteran is asserting his condition has materially changed, or worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board finds these statements to be arguments as to the severity of his present condition, as opposed to arguments of a material change in his condition.  In making this determination the Board relies on a past statement by the Veteran which is consistent with the Veteran's VA Form 9 claim and representative of argument by the Veteran, as opposed to a material change claim.  Specifically, in the Veteran's March 2011 notice of disagreement the Veteran stated that he believes the severity of his condition warrants a higher compensable rating than what he was awarded, which is consistent with his December 2013 VA Form 9.  Further, the most recent written statements by the Veteran were made in March 2014, and this evidence provides a thorough history of the Veteran's condition, but there is no mention by the Veteran of a material change in his condition or worsening.  Finally, the Veteran's treatment history has been consistent, with nothing suggesting to the Board that the Veteran's condition has worsened during the appeal period.  The Board, thus, proceeds to the merits of the Veteran's appeal.

The argument the Veteran advances, as stated above, is that his forward flexion, or ROM, is less than 30 degrees.  The Veteran also states that he experiences pain or severe pain at certain points in this reduced ROM.  

In December 2010 the Veteran received a VA spinal examination.  The examiner reviewed the Veteran's claims file, took the Veteran's medical history, and examined the Veteran.  The examiner measured the Veteran's forward flexion to 45 degrees with pain onset at 45 degrees.  Side tilt, left and right, was measured at 0 to 30 degrees with pain at 30 degrees.  The Veteran's rotation left and right was measured at 0 to 25 degrees with pain at 25 degrees, and extension from 0 to 20 degrees with pain at 20 degrees.  The Veteran's ROM did not decrease with repetitive use.  Additionally, the examiner observed the Veteran to have a forward flexion ROM of at least 60 degrees when the Veteran was donning and doffing his shoes and socks.  

As stated above, in order for the Veteran's current 20 percent rating to be increased to 40 percent the Veteran would need his forward flexion to be 30 degrees or less, irrespective of pain.  Affording the benefit of the doubt to the Veteran's arguments, the Board assumes the Veteran has argued his forward flexion to be less than 30 degrees.  The Board notes that the Veteran is competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran has well documented lumbar spine disabilities.  The Board, however, considers the precise measurement of forward flexion beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay estimate as to his precise forward flexion is also not competent evidence, although the observed symptoms described, such as reduced ROM and pain, may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that his forward flexion is less than 30 degrees is of no probative value.  

The most probative evidence of the extent of the Veteran's current DDD disability is the December 2010 VA examination.  It is clear from the record that the VA examiner used medical expertise to conduct testing consistent with the VA's rating criteria, as well as observing the Veteran's limitation in unmeasured daily activities, such as removing his shoes.  The examiner was clear in stating that the Veteran had 45 degrees of forward flexion before pain onset, and equally clear in stating that they observed the Veteran extend to 60 degrees of forward flexion in donning his shoes.  In contrast, the Veteran's lay statements, while valuable, are only estimations of the forward flexion limitation that he suffers.  

In deciding the DDD of the thoracolumbar spine portion of this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  Here, the evidence shows that the disability has remained relatively stable throughout the appeal.  Therefore, there is no need for staged ratings. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating, but found that such referral is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected DDD of the thoracolumbar spine is contemplated and reasonably described by the rating criteria under DC 5242.  In this regard, the Veteran's disability has manifested within the ranges of motion contemplated by the rating criteria.  Accordingly, the Board finds that a comparison of the Veteran's DDD thoracolumbar spine disability with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  

The Board finds, therefore, that the Veteran's DDD thoracolumbar spine disability has been characterized by forward flexion between 30 and 60 degrees, and not the 30 degrees or less required for a rating increase to 40 percent.  

B.  Right L5 Radiculopathy

Upon service connection the Veteran's right L5 radiculopathy was rated at 0 percent disabling in December 2010, and subsequently increased to 10 percent in a January 2011 rating decision which the Veteran filed a notice of disagreement with in March 2011.  After a November 2013 statement of the case continued the 10 percent rating, the Veteran filed a VA Form 9 in December 2013.    

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  

Neuritis, cranial or peripheral, is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, is characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Veteran's argument is that he has continuous radiating pain going down his right leg, is limited in the distance he can walk, and sometimes has trouble operating the pedals of his vehicle because of the pain.  The Veteran also has stated that the pain will wake him up at night.  

In December 2010 the Veteran received a VA spinal examination.  The examiner reviewed the Veteran's claims file, took the Veteran's medical history, and examined the Veteran.  The examiner noted that the Veteran had normal muscle strength, mass, and tone in his lower extremities, as well as normal deep tendon reflexes, and no pathological reflexes.  The examiner did note diminished sensation to pin prick on the area of the right leg affected by the L5.  In taking the Veteran's history the examiner reported that the Veteran stated the pain radiates down is right leg when he walks more than 50 feet, and that his leg feels weak.  However, the Veteran did not report using assistive devices for walking, and he has not been prevented from performing his occupational duties as an instructor.  Further, the Veteran also stated medication is effective on his lower back pain, which the Board equates to his right L5 radiculopathy pain, on most days.  

The Board notes that the Veteran is competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Credibility, however, is a determination left to the Board.  The Board finds this Veteran not credible in reporting the severity of his symptoms.  Foremost, the Board relies on the VA examiner's evidence that the Veteran's right leg has normal muscle strength, mass, and tone, and the Veteran does not use assistive devices in ambulation.  Were the Veteran's ambulation regularly as limited as he claims, that is, to 50 foot stretches before having to rest for five to ten minutes, the Veteran's muscle strength, mass, and tone, would, necessarily suffer.  There is no evidence of that suffering.  

Also in support of the Board's conclusion regarding the Veteran's lack of credibility is the VA examiner's report of the Veteran having a 45 degree forward flexion while his back was being examined, but "at least 60 degrees on informal observation during movements in the examination room such as donning and doffing shoes and socks."  The Board reluctantly identifies this as evidence of Veteran feigning in order to present his disabilities as more severe than they actually are.  

In short, while there is evidence of the Veteran having multiple back related injuries and disabilities, which the Board does not dispute, the Board nonetheless recognizes the Veteran's bias, as well as conflicting actions and evidence, which weigh against the Board finding the Veteran completely credibile.  See Buchanan, 451 F.3d at 1337.  Because the severity evidence presented by the Veteran regarding his right L5 radiculopathy is not credible, the Board can only rely on the Veteran's testimony that he does have symptoms from his right L5 disability, which the Board acknowledges.    

With the Veteran's evidence not useful in determining the magnitude of the Veteran's symptoms, the Board is left with the competent and credible evidence provided by the VA examiner.  As discussed above, neuritis is rated on a spectrum of mild to severe based on characteristics such as reflexes, muscle atrophy, sensory disturbances, and pain.  See 38 C.F.R. § 4.123 (2014).  The examiner noted the Veteran's reflexes were normal, with no muscle atrophy, and some diminished sensory disturbances.  The Veteran has reported pain, however, the Board cannot accurately determine the magnitude of this pain given the Veteran's credibility.  Given the evidence, the Board finds that the Veteran has moderate pain, which is managed effectively by medication, as the Veteran stated in his examination, and the VA examiner reported.  Thus, the Board finds the Veteran has some diminished senses (pain and temperature) on his right leg, and moderate pain which is effectively managed through medication.  Given that three of the four characteristics are either nonexistent or effectively managed, and the other characteristic is diminished as opposed to complete sensory loss, the Board finds that the Veteran's overall right L5 radiculopathy condition is mild, which is consistent with the current rating.    

In deciding the right L5 radiculopathy portion of this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  Here, the available evidence shows that the disability has remained relatively stable throughout the appeal.  Therefore, there is no need for staged ratings. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating, but found that such referral is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected right L5 radiculopathy is contemplated and reasonably described by the rating criteria under DC 8620.  In this regard, the Veteran's disability has manifested within the criteria, including reflexes, muscle atrophy, sensory disturbances, and pain.  Accordingly, the Board finds that a comparison of the Veteran's right L5 radiculopathy disability with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  

The Board finds, therefore, that the Veteran's right L5 radiculopathy disability is characterized by mild symptoms of pain, reflexes, muscle atrophy, and sensory disturbances, and not the moderate symptoms of pain, reflexes, muscle atrophy, and sensory disturbances required for a rating in excess of 10 percent.  


ORDER

An initial evaluation rating for the service-connected DDD in excess of 20 percent is denied.  

An initial evaluation rating for the service-connected right L5 radiculopathy in excess of 10 percent is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


